State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   522890
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK ex rel. TALIB
   ALSAIFULLAH,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 20, 2016

Before:   Garry, J.P., Egan Jr., Rose, Devine and Mulvey, JJ.

                             __________


     Talib Alsaifullah, Coxsackie, appellant pro se.

                             __________


      Appeal from an order and judgment of the Supreme Court
(Feldstein, J.), entered January 21, 2016 in Franklin County,
which, among other things, denied petitioner's application, in a
proceeding pursuant to CPLR article 70, without a hearing.

     Order and judgment affirmed.      No opinion.

      Garry, J.P., Egan Jr., Rose, Devine and Mulvey, JJ.,
concur.
                              -2-                  522890

      ORDERED that the order and judgment is affirmed, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court